[Cite as State v. Dixon, 2017-Ohio-7028.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


STATE OF OHIO,                                   :        OPINION

                 Plaintiff-Appellee,             :
                                                          CASE NO. 2017-L-040
        - vs -                                   :

LAWRENCE D. DIXON,                               :

                 Defendant-Appellant.            :


Criminal Appeal from the Lake County Court of Common Pleas, Case No. 2013 CR
000875.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Karen A. Sheppert, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Plaintiff-Appellee).

Lawrence D. Dixon, pro se, PID: A652-842, Lake Erie Correctional Institution, P.O.
Box 8000, 501 Thompson Road, Conneaut, OH 44030 (Defendant-Appellant).



THOMAS R. WRIGHT, J.



        {¶1}     Appellant, Lawrence Dixon, appeals the trial court’s denial of his motion

for jail-time credit. We affirm.

        {¶2}     Dixon asserts two assigned errors:

        {¶3}     “The trial court erred when it failed to credit appellant’s 118 days of pre-

trial confinement against each prison term.
        {¶4}   “The sentence of the trial court violated Equal Protection Clauses under

the state and federal constitutions.”

        {¶5}   We do not address the merits of his arguments, however, because Dixon’s

arguments are barred by res judicata. State v. Guiterres, 11th Dist. Trumbull No. 2015-

T-0116, 2016-Ohio-5572, ¶11.

        {¶6}   In 2014, Dixon pleaded guilty to four counts of receiving stolen property

and one count of misusing a credit card. He was sentenced to a total of 47 months in

prison and credited with 118 days of time served. He did not appeal.

        {¶7}   On December 12, 2016, Dixon filed his first motion for jail-time credit

captioned “motion to correct mathematical calculation of already granted motion for jail-

time credit pursuant to R.C. 2929.19,” which was denied December 23, 2016. Dixon did

not appeal.

        {¶8}   On December 30, 2016, Dixon filed a response to the state’s motion in

opposition after the trial court already denied his motion for jail-time credit. Construing

his response as a motion for reconsideration, the trial court again overruled his motion

on February 10, 2017. Dixon appealed the February 10, 2017 judgment on March 9,

2017.

        {¶9}   Although captioned differently, both Dixon’s motion and his response

asked the trial court for the same substantive relief, i.e., an additional 472 days of jail-

time credit. Thus, the argument raised in his response was already considered and

overruled by the trial court in its December 23, 2016 decision.

        {¶10} Dixon had to appeal the trial court’s December 23, 2016 judgment in order

to properly place his arguments before us since the same point of law was already




                                             2
raised and rejected by the trial court in this decision. Accordingly res judicata bars

consideration of Dixon’s assigned errors now because the issue could have been raised

and considered in a direct appeal from the December 23, 2016 decision. Guiterres,

supra, at ¶11-12, citing State v. Kleiner, 11th Dist. Geauga No. 2012-G-3077, 2012-

Ohio-5933, ¶14.

       {¶11} Moreover, and contrary to the caption of Dixon’s first motion for jail-time

credit, he was not seeking the correction of a mere clerical error, but a substantive legal

determination regarding jail-time credit.    State v. Marcum, 4th Dist. Hocking No.

14CA13, 2014-Ohio-5373, ¶26, citing State v. Smiley, 10th Dist. Franklin No. 11AP-266,

2012-Ohio-4126, ¶12. Thus, res judicata applies. Id.

       {¶12} Accordingly, Dixon’s assigned errors lack merit and are overruled.

       {¶13} The trial court’s judgment is affirmed.



CYNTHIA WESTCOTT RICE, P.J.,

TIMOTHY P. CANNON, J.,

concur.




                                            3